t c summary opinion united_states tax_court vincent s sciabica petitioner v commissioner of internal revenue respondent docket no 9392-01s filed date vincent s sciabica pro_se frank w louis for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively this court must decide whether losses claimed by petitioner are subject_to the passive_activity_loss limitations under sec_469 some of the facts in this case have been stipulated and are so found petitioner resided in albany new york at the time he filed his petition during the taxable years at issue petitioner owned dollar_figure percent of the outstanding shares of vbr corporation vbr vbr is an s_corporation which owns and operates bowling alleys in vbr sought financing in order to purchase automatic scoring equipment equipment because of vbr’s loss history the company was unable to obtain the requisite financing one lender was willing to make a loan directly to petitioner petitioner secured the loan and purchased the equipment subsequently petitioner entered into a written lease agreement with vbr reflecting the lease of petitioner’s equipment to vbr the lease agreement the lease agreement was effective on date and would terminate on date the lease agreement provided for monthly payments to be made by vbr to petitioner in the amount of dollar_figure vbr was required to maintain the equipment in good condition to purchase insurance with respect to the equipment and to pay any necessary taxes with respect to the equipment pursuant to the lease agreement petitioner retained title to the equipment including any and all additions made to it and vbr bore all risk of loss or damage to the equipment vbr had an option to purchase the equipment for its fair_market_value on the last day of the lease agreement financing statements covering the equipment were filed with the ohio secretary of state and the franklin county recorder’s office the financing statements listed petitioner as lessor and vbr as lessee in and petitioner deducted losses on schedule e supplemental income and loss of dollar_figure and dollar_figure respectively in connection with the equipment leased to vbr respondent disallowed petitioner’s schedule e loss deductions with respect to the equipment leased to vbr for the taxable years in issue respondent also made automatic adjustments based on these disallowances respondent contends that the equipment_leasing activity was a passive rental_activity and that the related loss deductions for the taxable years in issue were subject_to the passive loss limitations of sec_469 petitioner contends that the equipment_leasing activity was not a passive_activity and relies upon the exception to passive_activity classification found in sec_1_469-1t f temporary income_tax regs fed reg date in the alternative petitioner - contends that if the leasing activity is determined to be a passive_activity the passive_activity_losses can be grouped with his share of income from vbr in accordance with the grouping exception found in sec_1_469-4 a income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 the record reflects that sec_7491 does not apply in this case sec_469 limits the deductibility of losses from certain passsive activities of individual taxpayers generally a passive_activity includes the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 a and b a rental_activity except certain rental_activity involving real_estate is generally treated as a passive_activity without regard to whether the taxpayer materially participates sec_469 rental_activity is defined as any activity where payments are principally for_the_use_of tangible_property sec_469 under the literal language of the statute petitioner’s equipment_leasing activity is a rental_activity and sec_469 applies petitioner contends that the leasing activity is not a rental_activity because it qualifies as an exception to the definition of a rental_activity under sec_1_469-1t f temporary income_tax regs that regulation states that an activity is not a rental_activity under - - paragraph e vii of that section if the property is provided for use in an activity conducted by a partnership s_corporation or joint_venture in which the taxpayer owns an interest the short answer is that petitioner did not provide property to vbr petitioner leased property to vbr petitioner contends that he had an agency not a lease relationship with vbr and that vbr should be regarded as the lessors of the equipment the evidence suggests to the contrary in light of the form of the written lease agreement under ohio law the arrangement between petitioner and vbr with respect to petitioner’s equipment constituted a lease from petitioner to vbr ohio rev code ann sec a anderson ‘lease’ means a transfer of the right to possession and use of goods for a term in return for consideration hairston v commissioner tcmemo_2000_386 the equipment was provided by petitioner to vbr in his capacity as a lessor and not a shareholder accordingly we hold that the exception to the characterization of a rental_activity as a passive_activity found in the regulation above is not applicable in this case in the alternative petitioner contends that if he was engaged in a rental_activity during the taxable years in issue for purposes of the passive_activity_loss limitations then he is entitled to group the loss from his rental_activity with his -- - share of income from vbr’s trade_or_business activity of operating bowling alleys under the exception in sec_1 d a income_tax regs on the ground that the rental_activity is insubstantial in relationship to the business activity of vbr petitioner merely makes this assertion without citing any applicable authority and without any legal analysis the record lacks any evidence to support the argument that the rental_activity was insubstantial with respect to vbr’s trade_or_business therefore we hold that petitioner cannot group together his rental_activity and vbr’s trade_or_business for purposes of the passive_activity_loss limitations of sec_469 for all the foregoing reasons respondent’s determinations in the notice_of_deficiency are sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
